Title: From Thomas Jefferson to Samuel Huntington, 31 March 1781
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond March 31. 1781.

The Letters and papers accompanying this will inform your Excellency of the arrival of a British flag vessel with clothing,  refreshments, money &c. for their prisoners under the Convention of Saratoga. The Gentlemen conducting them have, on Supposition that the prisoners, or a part of them still remained in this State, applied to me by Letters, copies of which I transmit your Excellency, for leave to allow water transportation as far as possible and then for themselves to attend them to the post where they are to be issued. These indulgencies were usually granted them here, but the prisoners being removed, it becomes necessary to transmit the application to Congress for their direction. In the mean time the flag will wait in Jas. River.
Our intelligence from General Greene’s camp as late as the 24th. is that Lord Cornwallis’s march of the day before had decided his route to be cross creek.
The amount of the reinforcements to the enemy arrived at Portsmouth is not yet known with certainty. Accounts differ from 1500 to much larger numbers. We are informed they have a considerable number of horse. The affliction of the people for want of arms is great, that of ammunition is not yet known to them. An apprehension is added that the enterprize on Portsmouth being laid aside, the troops under the Marquis Fayette will not come on. An Enemy 3000 strong, not a regular in the State, nor arms to put into the hands of Militia are indeed discouraging circumstances. I have the honor to be with Sentiments of the highest respect Your Excellency’s mo. ob. & mo. hble Servant,

Th: Jefferson

